                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

KAYE BRADSHAW, individually, and            )
as Personal Representative of the Estate of )
RONALD L. BRADSHAW,                         )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )      CIVIL ACT. No.: 2:18-cv-83-ECM
                                            )                 (WO)
FORD MOTOR COMPANY, and                     )
USAA CASUALTY INS. CO.                      )
                                            )
       Defendants.                          )

                                         ORDER

       The Plaintiff has settled her claims against Defendant Ford Motor Company. Her

remaining claims against Defendant USAA Casualty Insurance Company remain pending

and are set for trial on October 21, 2019. Accordingly, it is

       ORDERED that the remaining parties shall jointly prepare a revised proposed

pretrial order, and the Plaintiff shall ensure that the original of the proposed pretrial order

is received by the court no later than October 10, 2019, by transmitting an electronic copy

of the proposed pretrial order to the court as an attachment to an email message sent to

propord_marks@almd.uscourts.gov. For this purpose, the electronic copy should be in

WordPerfect or Word format and not in Adobe Acrobat PDF format.

       DONE this 3rd day of October, 2019.

                                                  /s/ Emily C. Marks
                                           EMILY C. MARKS
                                           CHIEF UNITED STATES DISTRICT JUDGE
